Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/2/2022 has been entered. Claims 1-13, 15-16, and 18-22 remain pending in the application. Applicant’s amendments to the Drawings and Claims have overcome each and every objection set forth in the Non-Final Office Action mailed 3/7/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 6, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2010129490) in view of Hickinbotham (US 4708938) and in further view of Watson (US20160201018).
Regarding claim 1, Williams teaches a beverage maker comprising: a fermentation tank module in which an opening is defined (Fig.1 vessel 100, 190 removable lid); a fermentation lid configured to open and close the opening (Fig. 1 removable lid 190); a temperature controller configured to control a temperature within the fermentation tank module ([0039] a temperature control system to control the temperature of the contents of the vessel) wherein the fermentation tank module comprises: a fermentation case ([0046] wrap-around jacket); a fermentation tank which is accommodated in the fermentation case and in which an inner space communicating with the opening is defined (FIG. 2 shows diagrammatically the vessel 100 and jacket when the jacket is opened for removal of the vessel); and an insulator disposed between the fermentation case and the fermentation tank, the insulator being configured to surround the fermentation tank (170 insulating layer) but is silent on a beverage making pack accommodated in the fermentation tank module through the opening; and a lid seated body arranged above the fermentation case, wherein the beverage making pack comprises: a pack body seated on the fermentation tank module; and a flexible container coupled to the pack body, wherein a lid seated space is formed in the lid seated body, wherein the fermentation lid is located in the lid seated space, wherein a pack body pressing device configured to downwardly press the pack body is formed in the fermentation lid, and wherein the fermentation lid presses the beverage making pack in a state in which the beverage making pack is accommodated in the fermentation tank module.
However, Hickinbotham teaches a beverage making pack accommodated in the fermentation tank module through the opening (Col.2 lines 64-68 bag 20 draped in container 10 overlapping the edges 23 over the neck of container 12 Fig. 1); and a gas discharging passage through which a gas of the beverage making pack is discharged (Col. 3 lines 35-38 air lock 40, for which gas escapes from the bag).
Williams and Hickinbotham are considered to be analogous to the claimed invention because they are in the same field of beverage making devices. It would have been obvious to have modified Williams to incorporate the teachings of Hickinbotham to have a beverage making pack in the opening of the container and a gas discharging passage to discharge gas from the pack in order to have a means to place a fermentation mixture within the fermentation device (Hickinbotham Col. 2 lines 60-68) and allow carbon dioxide that resulted from the fermentation process to escape from the pack (Hickinbotham Col. 3 lines 35-40).
Watson teaches a lid seated body arranged above the fermentation case (Fig. 2A lid 202), wherein the beverage making pack comprises: a pack body seated on the fermentation tank module ([0171] fitment 230, fig 2D); and a flexible container coupled to the pack body (a flexible bag 203), wherein a lid seated space is formed in the lid seated body ([0166] Fig. 2A chamber 201, having a space for a lid), wherein the fermentation lid is located in the lid seated space ([0166] particularly when securing the lid 202 to the chamber 201),, wherein a pack body pressing device configured to downwardly press the pack body is formed in the fermentation lid ([0173] fitment cap 235[0098] fitment used to keep ingredients in bag), and wherein the fermentation lid presses the beverage making pack in a state in which the beverage making pack is accommodated in the fermentation tank module ([0178] the bag 203 may be secured to the lid 202 and placed within the pressure vessel 201).
Williams, Hickinbotham, and Watson are considered to be analogous to the claimed invention because they are in the same field of beverage making devices. It would have been obvious to have modified Williams and Hickinbotham to incorporate the teachings of Watson to have a lid seated body, a beverage making pack with a pack body and a flexible container, where the pack body presses down in the lid to accommodate the beverage making pack in order to allow for mixing and matching ranges of wort and yeasts to achieve a user's desired beer style without risk of the user introducing incorrect dosage or other contaminants (Watson [0125]).
Regarding claim 2, Williams, Hickinbotham, and Watson teach the beverage maker according to claim 1 and Williams teaches wherein a gas discharging valve configured to open and close the gas discharging passage is installed in the gas discharging passage ([0090] pressure relief valve 205 in the pressure regulator 200).  
Regarding claim 6, Williams, Hickinbotham, and Watson teach the beverage maker according to claim 1 and Williams teaches wherein a circumferential surface and a bottom surface of the fermentation tank are disposed to be spaced apart from an inner surface of the fermentation case ([0111] Fig. 2 vessel 100 and jacket that is opened for removal of the vessel, which are spaced apart from each other).  
Regarding claim 20, Williams, Hickinbotham, and Watson teach the beverage maker according to claim 1 but Williams and Watson are silent on wherein a seat portion on which the beverage making pack is seated is disposed on the fermentation case.
However, Hickinbotham teaches wherein a seat portion on which the beverage making pack is seated is disposed on the fermentation case (Col.2 lines 64-68 bag 20 draped in container 10 overlapping the edges 23 over the neck of container 12 Fig. 1).
It would have been obvious to have modified Williams and Watson to incorporate the teachings of Hickinbotham to have a seat part on the fermentation case in order to have a means to hang the beverage pack within the fermentation device (Col. 1 lines 60-65).
Regarding claim 21, Williams, Hickinbotham, and Watson teach the beverage maker according to claim 1 but Williams and Hickinbotham are silent on wherein the beverage making pack further includes a tube connected to a lower portion of the pack body and accommodated in the flexible container.
Watson teaches the beverage making pack further includes a tube connected to a lower portion of the pack body and accommodated in the flexible container ([0170] fitment having tube, fitment 230 clips into the spout 224 connects to the fitment Fig. 2D).
It would have been obvious to have modified Williams and Hickinbotham to incorporate the teachings of Watson to have the beverage pack having a tube to connect to the flexible container in order to allow for introduction of additives into the main compartment of the bag (Watson [0171]).
Regarding claim 22, Williams, Hickinbotham, and Watson teach the beverage maker according to claim 21 but Williams and Hickinbotham are silent wherein the pack body includes a pack body main passage, and wherein the tube is connected to the pack body main passage.
Watson teaches wherein the pack body includes a pack body main passage, and wherein the tube is connected to the pack body main passage ([0171] an additive port 234 in the top of the fitment 230).
It would have been obvious to have modified Williams and Hickinbotham to incorporate the teachings of Watson to have pack body main passage connected to the tube in order to allow for introduction of additives into the main compartment of the bag (Watson [0171]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2010129490), Hickinbotham (US 4708938), and Watson (US20160201018) as applied to claim 1 in further view of Wang (CN 2321780), with references made to attached machine translations.
Regarding claim 3, Williams, Hickinbotham, and Watson teach the beverage maker according to claim 1 and Williams teaches wherein the temperature controller comprises a refrigeration cycle device ([0023] refrigeration means) but is silent on including a compressor, a condenser, an expansion mechanism, and an evaporator, through which a refrigerant circulates and wherein the evaporator is wound around an outer surface of the fermentation tank and disposed between the fermentation tank and the insulator.  
Wang teaches a compressor ([0058] compressor 30), a condenser ([0058] condenser 35), expansion mechanism (control 34, control the flow of refrigerant) and an evaporator, through which a refrigerant circulates ([0058] evaporators 32,33, refrigerant enters evaporators) and wherein the evaporator is wound around an outer surface of the fermentation tank and disposed between the fermentation tank and the insulator (Fig. 9, evaporators 32,33 shown on the outer surface of pot container 45 and between pot container 45 and insulation layer 63).  
William, Hickinbotham, Watson, and Wang are considered to be analogous to the claimed invention because they are in the same field of beverage making devices. It would have been obvious to have modified Williams, Hickinbotham, and Watson to incorporate the teachings of Wang to have a refrigeration  device having a compressor, condenser, expansion mechanism and an evaporator that circulates refrigerant, which is also around the fermentation tank in order to promote the direct cooling of the fermentation  tank and fully utilize the cooling capacity of the refrigeration device (Wang [0021]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2010129490), Hickinbotham (US 4708938), and Watson (US20160201018) as applied to claim 1 in further view of Murdock (US 7963213).
Regarding claim 4, Williams, Hickinbotham, and Watson teach the beverage maker according to claim 1 and Willaims teaches wherein the temperature controller further comprises a heater wound around the outer surface of the fermentation tank ([0024] heating means attached to the external surface of the vessel 100) and disposed between the fermentation tank and the insulator (Fig.2 heating element 150 between the vessel 100 and jacket), but is silent on wherein the heater is disposed below the evaporator.  
However, Murdock teaches the heater is disposed below the evaporator (Col. 6 lines 30-35 F ig.5 heating element 54 below cooling element 52, taken to be the evaporator).  
William, Hickinbotham, Watson and Murdock are considered to be analogous to the claimed invention because they are in the same field of beverage making devices. It would have been obvious to have modified Williams, Hickinbotham, and Watson to incorporate the teachings of Murdock to have the heater below the evaporator in order to provide a centralized device for heating and cooling the beverage being brewed, allowing cost effective home brewing (Murdock Col. 3 lines 15-25).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2010129490), Hickinbotham (US 4708938), and Watson (US20160201018) as applied to claim 1 in further view of Wang (CN 2321780) and Murdock (US 7963213).
Regarding claim 5, Williams, Hickinbotham, Watson, and Murdock teach the beverage maker according to claim 4 but Williams, Hickinbotham, and Watson are silent on wherein the fermentation case comprises: an upper case body disposed to face the evaporator in a horizontal direction; and a lower case body having a diameter less than a diameter of the upper case body and disposed to face the heater in the horizontal direction.  
However, Wang teaches the fermentation case comprises: an upper case body ([0045] tank body separated into upper and lower part) disposed to face the evaporator in a horizontal direction (pot container 45 Fig. 9 on an outer surface of the  pot container 45 and between pot container 45 and insulation layer 63); and a lower case body ([0045] tank body separated into upper and lower part) having a diameter less than a diameter of the upper case body ([0014] upper space is tubular and opens in a circle, bottom is conical).
It would have been obvious to have modified Williams, Hickinbotham, and Watson to incorporate the teachings of Wang to have an upper and lower section of a case where the upper section has is disposed to face the evaporator in order to promote the direct cooling of the fermentation  tank and fully utilize the cooling capacity of the refrigeration device (Wang [0021]).
Murdock teaches a lower case body disposed to face the heater in the horizontal direction  (Col. 6 lines 30-35 Fig.5 heating element 54 on the lower end of the case).    
It would have been obvious to have modified Williams, Hickinbotham, Watson, and Wang to incorporate the teachings of Murdock to have lower case disposed to face the heater in a horizontal direction in order to provide a centralized device for heating and cooling the beverage being brewed, allowing cost effective home brewing (Murdock Col. 3 lines 15-25).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2010129490), Hickinbotham (US 4708938), and Watson (US20160201018) as applied to claim 1 in further view of Danelski (US 10400200).
Regrading claim 7, Williams, Hickinbotham, and Watson teach the beverage maker according to claim 6, and Williams teaches wherein a protrusion that protrudes downward is disposed on the bottom surface of the fermentation tank (Fig. 2 heating element 150, shown as a protrusion on the bottom of vessel 100), but is silent on and wherein a temperature sensor is disposed on the protrusion.  
However, Danelski teaches a temperature sensor is disposed on the protrusion (Col. 4 lines 30-33 temperature sensor probe 50).
William, Hickinbotham, Watson, and Danelski are considered to be analogous to the claimed invention because they are in the same field of beverage making devices. It would have been obvious to have modified Williams, Hickinbotham, and Watson to incorporate the teachings of Danelski to have a temperature sensor on a protrusion in order to sense and control the temperature within the cavity (Danelski Col. 4 lines 30-35). 

Claims 8 -10 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2010129490), Hickinbotham (US 4708938), and Watson (US20160201018) as applied to claim 1 in further view of Kosmakos (CA 2049968). 
Regarding claim 8, Williams, Hickinbotham, and Watson teach the beverage maker according to claim 1, but are silent on wherein a heat insulating member injecting hole is defined in a bottom surface of the fermentation case.
However, Kosmakos a heat insulating member injecting hole is defined in a bottom surface of the fermentation case (Page 7 lines 1-10 aperture on the bottom of the vessel, used to insert insulating material).
Williams, Hickinbotham, Watson, and Kosmakos are considered to be analogous to the claimed invention because they are in the same field of making beverage holding devices. It would have been obvious to have modified Williams, Hickinbotham, and Watson to incorporate the teachings of Kosmaskos to have a heat insulating injecting hole in order to be able to inject an insulating material between inner and outer walls of the beverage device, reducing the number of steps necessary for created double walled containers (page 1 lines 25-30).
Regarding claim 9, Williams, Hickinbotham, Watson, and Kosmakos teach the beverage maker according to claim 8, but Williams, Hickinbotham, and Watson are silent on wherein the heat insulating member injecting hole faces a portion between an outer circumference of the fermentation tank and an inner surface of the fermentation case in a vertical direction.  
However, Kosmaskos teaches wherein the heat insulating member injecting hole faces a portion between an outer circumference of the fermentation tank and an inner surface of the fermentation case in a vertical direction (Page 7 lines 1-10 aperture on the bottom of the vessel, used to insert insulating material, between inner and outer walls).
It would have been obvious to have modified Williams, Hickinbotham, and Watson to incorporate the teachings of Kosmaskos to have a heat insulating injecting hole between the outer circumference of the tank and the inner surface of the case in order to be able to inject an insulating material between inner and outer walls of the beverage device, reducing the number of steps necessary for created double walled containers (page 1 lines 25-30).
Regarding claim 10, Willaims, Hickinbotham, Watson and Kosmakos teach the beverage maker according to claim 8, and Williams teaches on wherein at least one forming gas discharging hole having a diameter less than a diameter of the heat insulating member injecting hole is defined in an upper surface of the fermentation case (gas inlet 220, on upper surface of the vessel).  

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2010129490), Hickinbotham (US 4708938), and Watson (US20160201018) as applied to claim 1 in further view of Blichman (US 20150152370).
Regarding claim 11, Williams, Hickinbotham, and Watson teach the beverage maker according to claim 1, and Willaims teaches wherein the fermentation case comprises: a case body ([0111] Fig. 2 vessel 100 and jacket that is opened for removal of the vessel, which are spaced apart from each other); but is silent on and a lower bracket which is coupled to the case body and to which the fermentation tank is fastened.  
However, Blichamn teaches and a lower bracket which is coupled to the case body and to which the fermentation tank is fastened ([0020] removable bottom 12, fixed to keg 10).
William, Hickinbotham, Watson, and Blichman are considered to be analogous to the claimed invention because they are in the same field of beverage making devices. It would have been obvious to have modified Williams, Hickinbotham, and Watson to incorporate the teachings of Blichman to have a lower bracket coupled to the case body to which the fermentation tank is fastened in order to allow for different base attachments for the keg body (Blichman [0005]).
Regarding claim 15, Williams, Hickinbotham, and Watson teach the beverage maker according to claim 1, and Williams teaches wherein the fermentation case comprises: a case body ([0111] Fig. 2 vessel 100 and jacket that is opened for removal of the vessel, which are spaced apart from each other); but is silent on a lower bracket which is coupled to the case body and to which the fermentation tank is fastened; and an upper bracket which is coupled to the lower bracket and to which the lid seated body is fastened.  
However, Blichman teaches a lower bracket which is coupled to the case body and to which the fermentation tank is fastened ([0020] removable bottom 12, fixed to keg 10) and an upper bracket which is coupled to the lower bracket and to which the lid seated body is fastened ([0021-0022] top 20, with opening 28 or hatch 29, attached to keg 10 and bottom 12).
It would have been obvious to have modified Williams, Hickinbotham, and Watson to incorporate the teachings of Blichman to have a lower bracket coupled to the case body to which the fermentation tank is fastened in order to allow for different base attachments for the keg body (Blichman [0005]).

Claims 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2010129490), Hickinbotham (US 4708938), Watson (US20160201018), and Blichman (US 20150152370) as applied to claim 11 in further view of Kim (KR 20160018206). 
Regarding claim 12, William, Hickinbotham, Watson, and Blichamn teach the beverage the beverage maker according to claim 11, but Williams, Hickinbotham, and Watson are silent on wherein the lower bracket comprises: an outer body fastened to the case body ); and an inner body disposed inside the outer body in a radial direction of the lower bracket the inner body being fastened to the fermentation tank.
Blichamn teaches the lower bracket ([0020] removable bottom 12, fixed to keg 10).
It would have been obvious to have modified Williams and Hickinbotham to incorporate the teachings of Blichman to have a lower bracket coupled to the case body to which the fermentation tank is fastened in order to allow for different base attachments for the keg body (Blichman [0005]).
Kim teaches an outer body fastened to the case body ([0037] outer shell 210); and an inner body disposed inside the outer body in a radial direction of the lower bracket ([0037] reflective insulating material 220 disposed on the inside of the outer shell), the inner body being fastened to the fermentation tank ([0037] shell fastened through fastening part 260).  
Williams, Hickinbotham, Blichamn, Watson, and Kim are considered to be analogous to the claimed invention because they are in the same field of fermentation devices. It would have been obvious to have modified Williams, Hickinbotham, Watson, and Blichamn to incorporate the teachings of Kim to have an outer and inner body fastened to the fermentation tank in order to be able to detach the outer and inner covers and allow the cover to be readjusted based on the size of the fermenter (Kim [0023]).
Regarding claim 13, Williams, Hickinbotham, Watson, Blichamn, and Kim teach the beverage maker according to claim 12, but Williams, Hickinbotham, Watson, and Blichamn are silent on wherein a plurality of first fastening holes fastened to the case body are defined in the outer body, and a plurality of second fastening holes fastened to the fermentation tank are defined in the inner body.  
However, Kim teaches a plurality of first fastening holes fastened to the case body are defined in the outer body ([0037] shell fastened through fastening part 260) , and a plurality of second fastening holes fastened to the fermentation tank are defined in the inner body (Fig. 5 shown a plurality of holes 260 on left and inner side of case and plurality of holes 260 on right and outer side of case). 
It would have been obvious to have modified Williams, Hickinbotham, Watson, and Blichamn to incorporate the teachings of Kim to have an outer and inner body with a plurality of fastening holes in order to be able to detach the outer and inner covers and allow the cover to be readjusted based on the size of the fermenter (Kim [0023]).
Regarding claim 16, Williams, Hickinbotham, Blichamn, Watson, and Kim teach the beverage maker according to claim 15, but Williams, Hickinbotham, and Watson are silent wherein the lower bracket comprises: an outer bracket fastened to the case body; and an inner body disposed inside the outer body in a radial direction of the lower bracket the inner body being fastened to the fermentation tank, wherein a plurality of fastening bosses fastened to the upper bracket are disposed on the inner body.  
Blichamn teaches the lower bracket ([0020] removable bottom 12, fixed to keg 10).
It would have been obvious to have modified Williams, Hickinbotham, and Watson to incorporate the teachings of Blichman to have a lower bracket coupled to the case body to which the fermentation tank is fastened in order to allow for different base attachments for the keg body (Blichman [0005]).
Kim teaches an outer bracket fastened to the case body ([0037] outer shell 210); and an inner body disposed inside the outer body in a radial direction of the lower bracket ([0037] reflective insulating material 220 disposed on the inside of the outer shell), the inner body being fastened to the fermentation tank ([0037] shell fastened through fastening part 260), wherein a plurality of fastening bosses fastened to the upper bracket are disposed on the inner body(Fig. 5 shown a plurality of holes 260 on left and inner side of case and pluarilty of holes 260 on right and outer side of case). 
It would have been obvious to have modified Williams, Hickinbotham, Watson, and Blichamn to incorporate the teachings of Kim to have an outer and inner body with a plurality of fastening bosses in order to be able to detach the outer and inner covers and allow the cover to be readjusted based on the size of the fermenter (Kim [0023]).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2010129490), Hickinbotham (US 4708938), and Watson (US20160201018) as applied to claim 1, in further view of Kim (KR 20160018206). 
Regarding claim 18, Williams, Hickinbotham, and Watson teach the beverage maker according to claim 1, further comprising but are silent on an air injection pump; and an air supplying passage through which air pumped by the air injection pump is guided between the fermentation tank and the beverage making pack.  
However, Kim teaches an air injection pump ([0034] oxygen supply unit 270 for supplying air to air intake port 141); and an air supplying passage through which air pumped by the air injection pump is guided between the fermentation tank and the beverage making pack ([0032] air discharge port 142 for discharging air from air intake port 141).  
It would have been obvious to have modified Williams, Hickinbotham, and Watson to incorporate the teachings of Kim to have an air injection pump and an air supply passage in order to introduce air from the outside of the fermenter into the fermenter (Kim [0009]).
Regarding claim 19, Williams, Hickinbotham, Watson, and Kim teach the beverage maker according to claim 18 and Williams, Hickinbotham, and Watson are silent on wherein an air supplying passage connector to which the air supplying passage is connected is provided in the fermentation case.  
However, Kim teaches wherein an air supplying passage connector to which the air supplying passage is connected is provided in the fermentation case ([0010] air outlet formed in the lower portion of the fermenter).  
It would have been obvious to have modified Williams, Hickinbotham, and Watson to incorporate the teachings of Kim to have an air supply passage connector to connect the air outlet to the fermenter in order to introduce air from the outside of the fermenter into the fermenter (Kim [0009]).

Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. The arguments on pages 18-21 of the reply are conclusory statements and do not point out how the language of the claims patentably distinguishes them from the references.
Regarding the applicant’s arguments that Williams and Hickinbotham do not teach the newly amended limitations of claim 1, the newly cited reference Watson (US20160201018) is used to overcome the limitations. 
Regarding the applicant’s comments towards claims 12-13, 16, and 18-19 being rejected by Williams, Hickinbotham, and Blichmann in further view of Kim, claims 18 and 19 were inadvertently inserted into the heading of this rejection. They are not included in the body of this rejection. Claims 18 and 19 are shown as being rejected under Williams and Hickenbotham in further view of Kim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        8/18/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761